DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 8-10, 12, 14, 17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1, 8, 9, 10, and 17, the prior art does not disclose a focus adjustment operation detection device, method, or a recording medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the at least one processor detects luminance of an entire area to be imaged through the imaging lens, wherein, in a case where a change in the luminance per unit time is equal to or less than a second threshold value, the at least one processor determines that a screen is changed, and wherein the at least one processor stops the detection of the focus adjustment operation of the imaging lens, during when the change in the screen is detected, as stated in claim 1, 10, and 17.
In regard to claims 3, 12, and 19, the prior art does not disclose a focus adjustment operation detection device, method, or a recording medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the at least one processor detects luminance for each divided area, and extracts a divided area in which an amount of change in the luminance is equal to or greater than a first threshold value to estimate the divided area in which a moving body is 
Claims 5, 14, and 21 are allowed for the reasons stated in the previous office action.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs